Citation Nr: 0531184	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  95-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of surgery for realignment of the 
left patella.   

2.  Entitlement to an initial evaluation in excess of 
30 percent prior to September 10, 2004, for dysthymia.   

3.  Entitlement to an increased (compensable) evaluation for 
post-traumatic headaches.   

4.  Entitlement to an effective date prior to September 10, 
2004, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and St. Petersburg, Florida.  

The Board has remanded the appeal in December 2001 and April 
2004.  Following the April 2004 remand, a December 2004 RO 
decision granted a 50 percent evaluation for dysthymia, 
effective September 10, 2004.  In a February 2005 signed 
statement, the veteran indicates that she is satisfied with 
the 50 percent evaluation assigned for dysthymia.  
Accordingly, there is no claim for an evaluation greater than 
50 percent for dysthymia, and the remaining consideration is 
the veteran's entitlement to an evaluation greater than 
30 percent prior to September 10, 2004, for dysthymia.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The December 2004 RO decision also granted TDIU effective 
September 10, 2004.  The appellant has appealed the effective 
date assigned therefor.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of surgery for 
realignment of the left patella have been manifested 
throughout the appeal by range of motion of no worse than a 
loss of 5 degrees extension and at least 55 degrees flexion 
with no more than slight instability or subluxation 
demonstrated.  

2.  The veteran filed a claim for service connection for 
psychiatric disability on May 29, 1998; dysthymia, prior to 
September 10, 2003, was manifest by no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood and mild memory loss with Global Assessment of 
Functioning (GAF) scores from 58 to 72; from September 10, 
2003, the veteran's dysthymia has been manifest by 
occupational and social impairment with reduced liability and 
productivity due to depressed mood with compatible affect, 
panic attacks two times per week, and a GAF of 45.  

3.  The veteran's service-connected post-traumatic type 
headaches are manifest by characteristic prostrating attacks 
occurring on an average of once a month over several months.  

4.  Prior to September 10, 2003, service connection was in 
effect for dysthymic disorder, evaluated as 30 percent 
disabling, and residuals of surgery for realignment of the 
left patella, tinnitus, superficial scar of the left knee and 
a scar on the chin, each evaluated as 10 percent disabling, 
for a combined service-connected disability evaluation of 
50 percent; from September 10, 2003, the dysthymic disorder 
is evaluated as 50 percent disabling and a 30 percent 
evaluation has also been granted for post-traumatic headaches 
for a combined service-connected evaluation of 70 percent or 
greater.  

5.  The veteran has reported occupational experience in 
office work, computer sales and electronics, and computer 
teaching and troubleshooting, and four years of college 
education.

6.  The RO denied TDIU in an unappealed November 1998 
decision with a new claim filed in September 1998; TDIU was 
granted effective September 10, 2004.

7.  From September 10, 2003, it is demonstrated that the 
veteran's service-connected disabilities caused her to be 
unemployable, but not before.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 
10 percent for residuals of surgery for realignment of the 
left patella have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5257, 5260, 5261 
(2004).  

2.  The criteria for an initial evaluation of 50 percent for 
dysthymia from September 10, 2003, but not before, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9433 (2004).  

3.  The criteria for an evaluation of 30 percent, but not 
greater, for post-traumatic headaches, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 8100 (2004).  

4.  The criteria for an effective date of September 10, 2003, 
but not before, for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  

With respect to the issue of an increased rating for 
post-traumatic headaches, the present level of disability is 
of primary importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The issues of a rating in excess of 
10 percent for residuals of surgery for realignment of the 
left patella and an evaluation in excess of 30 percent prior 
to September 10, 2004, for dysthymia are initial ratings and 
therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.  

Left Patella

The Board has carefully reviewed all of the evidence of 
record relevant to the claim concerning the initial 
evaluation assigned for the veteran's service-connected 
residuals of surgery for realignment of the left patella, 
evaluated as 10 percent disabling, including VA treatment 
records and reports of VA X-rays, MRIs and VA examinations.  

While March and June 1995 VA treatment records reflect 
diagnostic impressions of left knee degenerative joint 
disease and post-traumatic arthritis, reports of VA X-rays of 
the left knee in June 1995, June 1996, September 1997, and 
September 2004 do not reflect any findings of arthritis.  
Further, a February 2005 VA examination report reflects that 
the claims file had been reviewed and indicates that there 
are no arthritic or degenerative changes of the veteran's 
left knee.  On the basis of the evidence of record, the Board 
concludes that VA X-ray reports and the February 2005 VA 
examination report should be accorded greater probative 
weight than clinical impressions with respect to whether or 
not arthritis exists in the veteran's left knee.  Therefore, 
a preponderance of the evidence is against a finding that the 
veteran currently experiences arthritis of the left knee.  

The most restrictive range of motion in flexion demonstrated 
for the veteran's left knee was shown during an October 1997 
VA examination where flexion was shown to be limited to 55 
degrees after repetitive motion.  The most restrictive 
extension was demonstrated during a May 2003 VA examination 
when extension was shown to 5 degrees.  The remaining 
competent medical evidence indicates that the veteran has 
demonstrated greater range of motion at other times, 
including during a September 2004 VA examination.  During the 
September 2004 VA examination, range of motion of the left 
knee was from 0 to 120 degrees with no evidence of pain 
throughout the range of motion.  The examiner indicated that 
there would be no additional loss of motion due to fatigue, 
weakness or lack of endurance, and no additional loss of 
motion due to flareups.  

The report of a May 2003 VA examination indicates that there 
was minimal evidence of instability in the left knee and 
there is no other competent medical evidence indicating that 
any greater instability or subluxation has ever been 
demonstrated.  At the time of the October 1997 VA 
examination, the left knee was mechanically stable and the 
report of a May 2001 MRI indicates that there was no 
ligamentous injury.  During the September 2004 VA 
examination, there was no instability of the left knee.  

The veteran's residuals of surgery for realignment of the 
left patella have been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  Diagnostic 
Code 5257 provides that for any other impairment of the knee 
manifested by mild recurrent subluxation or lateral 
instability, a 10 percent evaluation is warranted.  Where 
there is moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  

The Board has considered the appellant's statements that have 
been submitted throughout the course of the appeal with 
respect to symptoms she experiences that are related to her 
service-connected left knee disability.  However, it is 
concluded that the competent medical evidence reflecting 
specific findings regarding her knee are of greater probative 
weight in evaluating her residuals of surgery for realignment 
of the left patella.  There is competent medical evidence 
which indicates that there was minimal evidence of 
instability on one occasion and the overwhelming weight of 
competent medical evidence indicates that there is no 
instability of the left knee.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 10 percent 
under Diagnostic Code 5257 of the Rating Schedule.  

The disabling factors under 38 C.F.R. §§ 4.40 and 4.45 (2004) 
have also been considered.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995), setting forth requirements that 38 C.F.R. §§ 4.40 
and 4.45 be considered when evaluating the veteran for 
functional impairment under appropriate diagnostic codes that 
take into account such factors as pain, weakness, and 
limitation of motion.  

Where flexion of the leg is limited to 60 degrees, a 
noncompensable evaluation will be assigned and where flexion 
is limited to 45 degrees, a 10 percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5260 (2004).  
Where extension of the leg is limited to 5 degrees, a 
noncompensable evaluation will be assigned and where 
extension of the leg is limited to 10 degrees, a 10 percent 
evaluation will be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2004).  

As set forth above, a preponderance of the evidence is 
against a finding that flexion has ever been limited to 
greater than 55 degrees or that extension has ever been 
limited to more than 5 degrees.  Further, a preponderance of 
the evidence is against a finding that the veteran has 
arthritis of the left knee.  Accordingly, a preponderance of 
the evidence is against assigning separate compensable 
evaluations under any applicable diagnostic code based on 
limitation of motion.  VAOPGCPREC 9-2004 (September 17, 
2004).  




Dysthymia

The veteran filed her claim for service connection for 
dysthymia on May 29, 1998.  A September 2003 RO decision 
granted service connection for dysthymia effective May 29, 
1998, and assigned a 30 percent evaluation from that date.  A 
December 2004 RO decision granted a 50 percent evaluation for 
dysthymia effective September 10, 2004.  The appellant has 
indicated that she is satisfied with the 50 percent 
evaluation assigned, but that she desires to have the 
50 percent evaluation assigned from an earlier effective 
date.  See AB, supra.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2004).  Except as provided in paragraph 
(o)(2) of 38 C.F.R. § 3.400, the effective date of increased 
evaluations for compensation is the date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o)(1).  The effective date of an increased 
evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400 (o)(2).  

Since the evidence of record indicates that the veteran's 
claim for service connection for dysthymia was received on 
May 29, 1998, and there is no evidence of record indicating 
that an earlier claim for service connection for dysthymia 
was filed, a preponderance of the evidence is against the 
assignment of a compensable evaluation prior to May 29, 1998, 
for dysthymia.  The RO determined that a 30 percent 
evaluation was warranted from May 29, 1998, and that a 
50 percent evaluation was warranted from September 10, 2004, 
based on a showing of an increase in the veteran's dysthymia 
at that time.  

The report of an October 1998 VA psychiatric examination 
reflects that the veteran reported that she was experiencing 
depression.  She complained of difficulty sleeping.  On 
mental status evaluation, the veteran was somewhat nervous 
and anxious, and she presented herself as in a hopeless 
helpless type of situation.  She expressed symptoms of 
depression and memory problems.  She exhibited limited 
insight into her problems and her judgment was affected by 
her emotional condition.  The diagnoses included adjustment 
disorder due to physical problems with depressive features 
and the GAF was indicated to be 58 at that time and 58 for 
the prior 12 months.  

The report of a June 2003 VA psychiatric examination reflects 
that the veteran continued to report sleep problems.  
However, the examiner indicated that her sleep problems did 
not indicate any depression.  The diagnosis included 
dysthymic disorder and the GAF was indicated to be 70.  

VA treatment records dated in August 2003 and August 2004 
indicate that the veteran's GAF was 68 and 72, respectively.  

The report of a September 2004 VA psychiatric examination 
reflects that the veteran reported that panic attacks had 
begun to occur and occurred as often as two times a week, 
lasting 2 to 3 hours.  The veteran reported trouble 
concentrating and indicated that her memory was not as good.  
Her mood was depressed.  Perceptual functioning was intact 
and she was alert and correctly oriented.  The diagnoses 
included dysthymic disorder and the GAF was indicated to be 
45.  It was indicated that the GAF had been 45 for the prior 
year.  

The veteran's service-connected dysthymia has been evaluated 
under the provisions of Diagnostic Code 9433 of the Rating 
Schedule.  Diagnostic Code 9433 provides that a 30 percent 
evaluation will be assigned for dysthymic disorder where 
there is occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation will be assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flatten affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and moods; difficulty in establishing and 
maintaining effective work and social relationships.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV) provides that a GAF from 41 to 50 
reflects serious symptoms or any serious impairment in a 
social, occupational, or school functioning.  A GAF of 51 to 
60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF of 61 to 
70 reflects some mild symptoms or some difficulty in social, 
occupational, or school functioning.  A GAF of 71 to 80 
reflects that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors with no 
more than slight impairment in social, occupational, or 
school functioning.  

Although an August 2004 VA treatment record reflects that the 
veteran's GAF was 72, the Board concludes that with 
consideration of the September 2004 VA examination reflecting 
the symptoms reported above, as well as the fact that the 
examiner who conducted that examination had access to and 
reviewed the claims file, that the evidence is in equipoise 
with respect to whether or not symptoms associated with the 
veteran's dysthymia more nearly approximated the criteria for 
a 50 percent evaluation from September 10, 2003, based on the 
impairment during the prior year as reported in the September 
2004 VA examination report.  In resolving all doubt in the 
veteran's behalf, an evaluation of 50 percent for dysthymia 
from September 10, 2003, is warranted.  

However, the evidence of record relating to the period from 
May 29, 1998, to September 10, 2003, reflects that the 
veteran's symptoms associated with her dysthymia more nearly 
approximated the criteria for a 30 percent evaluation.  The 
evidence does not indicate that she was experiencing panic 
attacks during this time and while the evidence does indicate 
that she was experiencing some depression, it does not 
reflect that symptoms as reported, including the GAF's, 
resulted in more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than 30 percent for the period 
from May 29, 1998, to September 10, 2003.  

Headaches

The veteran appealed an October 2004 RO decision that 
continued a noncompensable evaluation for her 
service-connected post-traumatic headaches.  

A May 2004 VA treatment record reflects that that the veteran 
was seen with complaints that she had daily migraines for one 
month.  September 2004 reports of VA psychiatric and 
neurology examinations reflect that the veteran's headaches 
were immobilizing and that she had one headache per month for 
3 to 4 days.  

The veteran's service-connected post-traumatic headaches have 
been evaluated under the provisions of Diagnostic Code 8100 
of the Rating Schedule.  Diagnostic Code 8100 provides that 
where headaches are very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation will be assigned.  
Where there are characteristic prostrating attacks occurring 
on an average once a month over the last several months, a 
30 percent evaluation will be assigned.  With characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent evaluation will be assigned.  

Although the appellant reported, in May 2004, that she had 
had daily migraines for one month, the report of a September 
2004 VA neurology examination reflects that her headaches 
consisted of one per month for 3 to 4 days.  The evidence of 
record reflects that the veteran's headaches, when they do 
occur, are completely prostrating.  A preponderance of the 
evidence of record reflects that her headaches occur on 
average of once per month, and that this has occurred over a 
several month period.  Therefore, the Board concludes that 
the evidence supports the grant of a 30 percent evaluation 
for post-traumatic headaches.  

However, a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.  While 
the appellant reported, in May 2004, daily migraines for one 
month, the more recent examination reflects a report that her 
migraines occur once per month.  Therefore, the Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran's migraine headaches occur on 
average greater than once a month.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent assigned herein.  

TDIU

A November 1998 RO decision denied the veteran's claim for 
TDIU.  The veteran was notified of that decision and did not 
initiate an appeal from that action.  The veteran's 
representative, on VA Form 646, dated September 28, 2000, 
submitted a new claim for TDIU.  A December 2004 RO decision 
granted TDIU, effective September 10, 2004.  

Under applicable criteria, three possible dates may be 
assigned depending on the facts of the case:  

(1)  If an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2)  If an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3.)  If an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 
10 Vet. App. 125 at 126 (1997).  

Thus, determining an effective date for an increased rating 
under the effective date regulations involves an analysis of 
the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2004).  

With consideration of the above analysis, the veteran's claim 
for TDIU was received on September 28, 2000, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the 
effective date of the award of an increased evaluation is the 
date of the veteran's claim, September 28, 2000, or the date 
entitlement is shown, whichever is later.  The veteran has 
been awarded TDIU from September 10, 2004.  Therefore, the 
focus of the Board's review at this time is whether it is 
factually ascertainable that an increase in the veteran's 
disability occurred between September 28, 2000, and 
September 10, 2004, or if an increase occurred during the 
year prior to September 28, 2000.  See Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992); see also Harper at 126 (holding 
that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase")).  Therefore, in order to be assigned an 
effective date prior to September 10, 2004, for TDIU, it must 
be shown that entitlement existed between September 28, 2000, 
and September 10, 2004, or that it is factually ascertainable 
that the veteran was TDIU during the year prior to 
September 28, 2000.  In determining whether or not 
entitlement is established prior to September 10, 2004, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16 (2004).  

With consideration of the grant of a 50 percent evaluation 
for dysthymia from September 10, 2003, herein, the veteran's 
compensable service-connected disabilities, as of 
September 10, 2003, were dysthymic disorder, evaluated as 
50 percent disabling, residuals of surgery for realignment of 
the left patella, evaluated as 10 percent disabling, 
tinnitus, evaluated as 10 percent disabling, superficial scar 
of the left knee, evaluated as 10 percent disabling, and a 
scar on the chin, evaluated as 10 percent disabling.  The 
combined service-connected disability evaluation was 
70 percent.  Therefore, as of September 10, 2003, the veteran 
did meet the percentage requirements for TDIU found at 
38 C.F.R. § 4.16(a).  Prior to September 10, 2003, the 
dysthymic disorder was evaluated as 30 percent disabling and 
the combined service-connected disability rating was 
50 percent.  Therefore, prior to September 10, 2003, the 
veteran did not meet the percentage requirements for TDIU 
found at 38 C.F.R. § 4.16(a).  

The report of a September 2004 VA psychiatric examination 
reflects that the examiner indicated that the severity of the 
immobilizing depression, which was largely related to pain 
and limitations, was very significant and the veteran was 
unlikely to be capable of performing ordinary work 
activities, even sedentary.  With consideration that the 
examiner had the opportunity to review the veteran's claims 
file and indicated that her GAF had been 45 for the prior 
year, the Board concludes that even with consideration of a 
reported GAF of 72 in August 2004, the evidence is in 
equipoise with respect to whether or not the appellant would 
have been able to return to any of her prior occupations 
relating to computers or office work because of the nature of 
the opinion offered in the September 2004 VA psychiatric 
examination report.  Therefore, in resolving all doubt in the 
veteran's behalf, entitlement to TDIU from September 10, 
2003, is established.  

However, prior to September 10, 2003, the record does not 
establish that the veteran's service-connected disabilities, 
including her dysthymic disorder, resulted in her inability 
to perform her prior occupations relating to computer 
teaching and troubleshooting or office work with 
consideration that she has reported a college education.  VA 
treatment records and examinations have been discussed above 
reflecting that her psychiatric disability did not result in 
as great of an impairment prior to September 10, 2003.  The 
report of September 1999 VA psychological testing for 
purposes of determining the veteran's ability to undergo 
vocational rehabilitation reflects that the veteran was not 
significantly impaired and from a cognitive perspective was 
capable of working and receiving training.  

On the basis of the previous analysis, as well as the 
September 1999 psychological testing, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran was entitled to TDIU prior to September 10, 
2003.  

Although an April 1998 private medical report reflects that 
the veteran was unable to sit, stand, or walk for long 
periods due to chronic pain and fatigue, it relates this to 
pain and fatigue due to fibromyalgia, chronic low back pain, 
and left knee pain.  Service connection is not in effect for 
fibromyalgia or low back disability.

While the June 2003 VA psychiatric examination reflects that 
the veteran reported that her inability to work was based on 
the unpredictability of knee pain, it indicates that her 
medication had been quite successful in controlling her 
psychiatric symptoms and she was stabilized with a euthymic 
mood and appropriate affect.  With respect to left knee pain, 
there is no indication that the pain would have prevented 
sedentary work, and the veteran has reported work that is 
sedentary in nature, such as working with computers and 
office work.  Therefore, a preponderance of the evidence is 
against the grant of TDIU prior to September 10, 2003.

Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the veteran 
was provided VCAA notice in August 2004, prior to the October 
2004 rating decision which addressed headaches.  With respect 
to the issue of an initial evaluation for residuals of 
surgical realignment of the left patella, the AOJ decision 
was already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
An April 2001 VCAA notice was related to service connection 
for a psychiatric disorder and a June 2004 VCAA notice was 
related to the initial evaluation to be assigned for the 
veteran's service-connected dysthymic disorder.  A June 2004 
VCAA notice addressed the veteran's claim for TDIU and the 
claim for an earlier effective date is a downstream issue 
from the original claim for TDIU.  

The Court's decision in Pelegrini, held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must provided to the veteran prior to the 
adjudication of the claim and must:  (1)  Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, the Board concludes that the April 2001, June 
2004, and August 2004 letters, the statements of the case and 
supplemental statements of the case, including October 2003 
and March 2005 supplemental statements of the case and 
December 2004 and March 2005 statements of the case, which 
provided the veteran with VCAA implementing regulations, 
contained all of the elements necessary to comply with 
Pelegrini.  They informed the veteran of the evidence he 
needed to submit, advising him that he should send 
information describing the additional evidence or the 
evidence itself that he had in his possession to support his 
claims.  

VA's General Counsel has concluded that, if, in response to 
notice of its decision on a claim for which VA has already 
given the § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a June 2004 VCAA notice to the veteran that relates to 
establishing TDIU, but we do not have a separate § 5103(a) 
notice following the RO's grant of TDIU and the veteran's 
notice of disagreement raising the downstream issue of an 
earlier effective date for TDIU.  With consideration of the 
opinion of the General Counsel, a second § 5103(a) notice 
regarding the downstream issue of an earlier effective date 
is not required.  Further, as observed above, the veteran was 
provided with VCAA implementing regulations.  

The content of the notices provided to the veteran has fully 
complied with the requirements of § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that she had that was relevant to her claims.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decision are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of the VCAA notice requirements has been 
fully satisfied with respect to each issue before the Board.  

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private records and VA 
examinations have all been obtained.  The veteran has 
indicated that she does not desire a personal hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of surgical realignment of the left patella is denied.  

An initial evaluation of 50 percent from September 10, 2003, 
but not before, is granted, for dysthymia, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An increased rating of 30 percent for post-traumatic 
headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An effective date of September 10, 2003, but not before, for 
TDIU, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


